IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 00-41205
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


LUISA DELGADO,

                                     Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CR-97-1
                        - - - - - - - - - -
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Luisa Delgado appeals her sentence from her guilty-plea

conviction for possession with intent to distribute approximately

5.9 kilograms of cocaine.   She argues that the district court

erred in not applying the “safety valve” provision provided in

U.S.S.G. § 5C1.2 because she timely provided to the Government

all information and evidence she had concerning her offense.

     The district court shall sentence a defendant according to

the applicable guidelines, rather than the statutory minimum


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41205
                              - 2 -

sentence if, among other things, the defendant truthfully

provided the Government with “all information and evidence the

defendant has concerning the offense[.]”   U.S.S.G.   § 5C1.2(5).

A district court’s refusal to apply the “safety valve” provision

is a factual finding reviewed for clear error.    United States v.

Edwards, 65 F.3d 430, 433 (5th Cir. 1995).    We perceive no such

error here.

     Accordingly, the judgment is AFFIRMED.